DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 11/09/2021, Applicant has canceled claims 2-3, amended claims 1, 4-7, 11-14 and 20. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1 and 4-20 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1 and 4-20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1 and 4-20 filed on 09/04/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features a current-voltage converter that converts a current flowing in a stepping motor into a voltage and detects the voltage; a time measurement circuit that has a first reference voltage and a second reference voltage lower than the first reference voltage, and measures a first time and a second time, to obtain a difference time between the first time and the second time, the first time being a time until the 
The closet references to the present invention are believed to be as follows: Pollock et al. (US 20140042940 A1). Pollock disclose an electronic control system that can vary the magnitude and frequency of the stator excitation applied to one or more stator phase windings, the electronic control system comprising a frequency setting section and a magnitude setting section characterized by the fact that the frequency setting section is constrained to operate over a limited range of frequencies, the maximum frequency being a function which is closely related to the frequency associated with rotation of the rotor at the desired speed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846